Citation Nr: 0210742	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-24 421	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1318 had the veteran brought a claim more than 10 years 
prior to death.

4.  Entitlement to an accrued benefit.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service from December 1941 to April 1942, and from March 1945 
to June 1946.  The service department further verified that 
the veteran was a prisoner of war (POW) from April 1942 to 
September 1942.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Manila, Philippines, VA Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in February 2001.  

The appellant has made a claims for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the Department to conduct expedited rulemaking which will 
either explain why certain regulations - 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claims in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in May 1998.  The death certificate 
lists the cause of death as respiratory failure due to 
emphysema due to chronic bronchial asthma.  Metastatic 
carcinoma of the prostate was listed as another significant 
condition contributing to death.  No autopsy was performed.

3.  At the time of his death, the veteran was service-
connected for arteriosclerotic heart disease with right 
atrial enlargement, evaluated as 30 percent disabling, 
irritable bowel syndrome with moderate malnutrition, 
evaluated as 10 percent disabling and malaria, evaluated as 
noncompensably disabling.  The combined schedular evaluation 
was 40 percent.  

4.  The veteran's death was not due to disability of service 
origin, nor was a service-connected disability a significant 
factor in causing or contributing to his death.

5.  At the time of the veteran's death, he had no pending 
claims of entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, and his 
service-connected disabilities did not contribute 
substantially or materially to cause his death.  38 U.S.C.A. 
§§ 1310; 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
appellant in the development of the claims on appeal under 
VCAA.  By virtue of the August 1999 Statement of the Case 
(SOC) and the December 2001 Supplemental Statement of the 
Case (SSOC), the appellant was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOC also notified the appellant of the pertinent laws and 
regulations, as well as her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, records of VA 
and private treatment following service, reports of VA 
examinations and a VA medical opinion.  The RO completed the 
development requested in the February 2001 Board remand.  

The record reflects that the claimant received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the claimant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the appellant in 
February 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claims, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence she 
should submit on her own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, __ Vet. App. __, 
No. 01-997 (June 19, 2002).  

Since the appellant has already been informed of the evidence 
needed to substantiate her claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
appellant has pointed to no actions she believes need be 
taken.  Therefore, there is no prejudice to the appellant in 
the Board proceeding to adjudicate the merits of the claims.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The relevant facts are summarized as follows:

The death certificate reflects that the veteran died on May 
[redacted], 1998, from respiratory failure due to emphysema due to 
chronic bronchial asthma.  Metastatic carcinoma of the 
prostate was listed as another significant condition 
contributing to death.  An autopsy was not performed.

At the time of his death, the veteran was service-connected 
for arteriosclerotic heart disease with right atrial 
enlargement, evaluated as 30 percent disabling, irritable 
bowel syndrome with moderate malnutrition, evaluated as 10 
percent disabling and malaria, evaluated as noncompensably 
disabling.  The combined schedular evaluation was 40 percent.  

Service medical records are silent for complaint, finding, or 
diagnosis of a cardiovascular or pulmonary disease.  The June 
1946 separation examination showed that evaluation of the 
cardiovascular system and lungs was normal.  Chest X-ray 
revealed a "healthy chest."  

Post-service medical records include a private chest X-ray 
from November 1990 that revealed minimal pulmonary 
tuberculosis, chronic bronchitis, pulmonary emphysema, and 
atheromatous aorta.  A private chest X-ray the next month 
demonstrated chronic bronchitis, pulmonary emphysema, and 
atheromatous aorta.  VA examination in May 1995 resulted in 
pertinent diagnoses of chronic obstructive pulmonary disease 
(COPD), bronchitis, emphysema and arteriosclerotic heart 
disease with right atrial enlargement.  Chest X-rays were 
interpreted to reveal mild chronic perihilar bronchitic 
changes with moderate pulmonary emphysema and 
arthrosclerosis.  Additional records reflect treatment for 
various conditions, including COPD secondary to emphysema.  

In May 1995, the RO issued a rating decision regarding 
multiple issues.  The veteran was notified of the decision 
and his procedural rights in June 1995; however, he did not 
file an appeal.  

VA chest X-rays in February and March 1998 revealed pulmonary 
emphysema, atheromatous aorta, chronic bronchitis, and 
minimal pulmonary tuberculosis.  

In June 2001, a VA physician issued a memorandum regarding 
the relationship between the veteran's cause of death and the 
service-connected heart disease.  The physician noted that 
the claims file was reviewed.  The physician stated that 
consistent X-ray findings of chronic bronchitis and pulmonary 
emphysema suggested that these conditions resulted in the 
veteran's general impairment.  The physician indicated that 
the atheromatous aorta was a degenerative process frequently 
seen in the older age group and that this was not life 
threatening unless there was aortic aneurysm, which was not 
present in this case.  There was no indication that the 
veteran's heart condition posed any acute problem or 
electrocardiogram evidence of ischemia or myocardial 
infarction.  The examiner concluded that COPD had a high 
mortality rate from acute respiratory failure, that the 
veteran's heart disease presented no acute problem prior to 
death and that it was neither the cause of death nor 
contributed substantially to the cause of death.  The 
physician further concluded that the veteran's heart disease 
could not have rendered the veteran materially less capable 
of resisting the effects of his COPD and did not have any 
influence in accelerating death.  

Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.

In determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disease to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in death, but rather that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, there is no medical evidence indicating that a 
service-connected disability caused or materially contributed 
to the veteran's death.  There is no competent evidence of 
cardiovascular disease or cancer in service, within the one-
year presumptive period.  See 38 C.F.R. § 3.307, 3.309.  
There is no evidence whatsoever that the disabilities that 
produced death had any connection to service or to service-
connected disabilities.  After reviewing the entire claims 
file, a VA examiner in June 2001 concluded that the veteran's 
the service-connected disabilities neither caused nor 
contributed substantially to the cause of death.  The 
physician further concluded that the heart disease did not 
have any influence in accelerating death or render the 
veteran materially less capable of resisting the effects of 
his COPD.  Neither the death certificate nor any competent 
evidence of record suggests any relationship between a 
service-connected disability and death.  

As such, the only evidence offered to support the appellant's 
contentions are her assertions that there is an etiological 
relationship between the veteran's service-connected 
disabilities and the conditions that caused his death.  Where 
the determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a lay person, the appellant is not 
competent to offer evidence that requires medical knowledge 
so her assertion that any of the veteran's service-connected 
disabilities contributed substantially and materially to his 
chronic liver disease is not entitled to probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay person not competent to offer evidence that requires 
medical knowledge); see also King v. Brown, 5 Vet. App. 19, 
21 (1993) (truthfulness of the evidence is presumed, except 
when the fact asserted is beyond the competence of the person 
making the assertion).

As there is no medical evidence linking the conditions that 
caused the veteran's death to service or a service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107.  

II.  Accrued Benefits

Under 38 U.S.C.A. § 5101(a), a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual.

Under 38 U.S.C.A. § 5121(a), accrued benefits is defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. § 3.1000(a).  Applications for accrued benefits must 
be filed within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In 
Jones, the Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  In this regard, the Board notes that 
the veteran did not file a timely notice of disagreement with 
respect to any of the issues addressed in the May 1995 rating 
decision.  See 38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to an accrued benefit is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

